Citation Nr: 1216825	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an evalatuion in excess of 10 percent for vertigo.

3.  Entitlement an initial compensable evaluation for segmented salpingectomy due to ectopic pregnancy, right side.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from July 1987 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board finds that additional development is required before deciding the claims on appeal. 

Initially, the Board notes that all identified records relevant to the claims have not been obtained.  In a December 2008 notice of disagreement, the Veteran reported receiving medication for her service-connected vertigo from both Kaiser and the VA.  While some treatment records from Kaiser Permanente are of record, there are no VA treatment records associated with the claims folder.  As VA records are constructively of record, they must be requested on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, in May 2009 correspondence, the Veteran reported that she was assigned to Bethesda Infertility with respect to reproductive issues.  She requested that the RO obtain current treatment records from her medical providers.  On remand, the RO should seek to obtain treatment records from Bethesda Infertility. 

With respect to her claim for a compensable evaluation for segmented salpingectomy, her main argument concerns infertility and her belief that she should be compensated for that.  The Board points out that she is, in fact, receiving compensation for loss of a creative organ (i.e. ovary removal) in the form of special monthly compensation that was awarded by the November 2007 rating decision.  To receive a compensable rating for segmented salpingectomy (in addition to the special monthly compensation she receives for the loss of a creative organ), the evidence would need to show that both ovaries have been removed.  38 C.F.R. § 4.116, Diagnostic Code 7619.  

The Board also notes that the last VA examinations concerning the Veteran's lumbar spine and vertigo disabilities were conducted in 2007, more than 5 years ago.  Thus, on remand VA orthopedic and ear disease examinations should be conducted to determine the current severity of the Veteran's lumbar spine and vertigo disabilities.

Relevant ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002).  The claims folder reflects treatment for the Veteran's service-connected disorders from Kaiser Permanente dating up to May 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated her for her lumbar spine disorder, vertigo, and residuals of segmented salpingectomy since April 2007.  The Veteran should specifically be asked to complete authorization forms for Kaiser Permanente (and/or associated treatment providers) for treatment since May 2008 and for Bethesda Infertility.  After securing the necessary releases, the RO/AMC should request any relevant records identified by the Veteran that are not duplicates of those already contained in the claims file.  

In addition, ask the Veteran to identify the VA facility where she receives treatment and/or medication for her service connected disabilities.  Relevant records dating since April 2007 should be requested from the facility(ies) she identifies. 

All attempts to obtain these records must be documented in the claims folder.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above development has taken place, the RO/AMC should schedule the Veteran for a VA spine examination to assess the current severity of her service-connected degenerative disc disease of the lumbar spine.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  The examiner is asked to report all relevant findings, to include range of motion and the degree at which pain begins, as well as any associated neurologic findings, functional loss, weakness, fatigability, and frequency and duration of incapacitating episodes.  A rationale for any opinions expressed should be provided.

3.  Schedule the Veteran for a VA ear disease examination to determine the current severity of her service-connected vertigo.  All indicated tests and studies should be conducted.  The claims folder must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should note the nature and severity of all symptoms associated with the Veteran's vertigo.  A rationale for any opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


